                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

CARRIE Y. GOLDEN,

       Plaintiff,                                    Case No. 3:19-cv-64

vs.

COMMISSIONER OF SOCIAL SECURITY,                     District Judge Thomas M. Rose
                                                     Magistrate Judge Michael J. Newman
       Defendant.


                                   ORDER
______________________________________________________________________________

       This Social Security disability appeal is before the Court on pro se Plaintiff’s complaint

filed on March 4, 2019 and the administrative record filed by the Commissioner on May 21, 2019.

On July 9, 2019, this Court issued an Order to Show Cause as to why Plaintiff’s appeal should not

be dismissed for her failure to file a Statement of Errors within 45 days after service of the

administrative record, as mandated by S.D. Ohio Civil Rule 8.1(b). Pro se Plaintiff filed a response

to the Order to Show Cause on July 19, 2017, which the undersigned liberally construes as

satisfying her burden to Show Cause.

       The Court hereby ORDERS pro se Plaintiff to file her Statement of Errors on or before

August 13, 2019. Pursuant to the Local Rule 8.1(b), the Statement of Errors must set forth the

specific grounds upon which Plaintiff seeks reversal or remand. The statement shall be organized

in the form of a memorandum in support of Plaintiff’s position and shall also include PageID

references to the administrative record as well as citations of applicable law and supporting

authority. Plaintiff is ADVISED that failure to file her Statement of Errors in accordance with

Rule 8.1 (b) on or before August 13, 2019 may result in the dismissal of this case for failure to

prosecute.
        Finally, the Court advises Plaintiff of the free legal services provided by the Dayton

Volunteer Lawyers Project should she seek to be represented by counsel in this appeal. The phone

number for VLP’s intake services is 1-888-534-1432.

        IT IS SO ORDERED.


Date:   July 24, 2019                              s/ Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge
